El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
HH
Mediante una intervención especial realizada en el Mu-nicipio de Cayey (en adelante Municipio), la Oficina del Contralor de Puerto Rico (en adelante Oficina del Contra-lor) determinó que durante el período de 10 de abril de 1975 a 30 de marzo de 1976, el codemandado Angel Soto Santiago se apropió ilegalmente de fondos públicos por la cantidad de $16,131.93 mientras se desempeñaba como Recaudador Auxiliar del Municipio de Cayey.(1)
Con arreglo a dicha intervención, el Pueblo de Puerto Rico presentó cargos criminales contra el demandado recu-rrido por delito contra fondos públicos (Art. 216 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4391), y el Tribunal de Distrito, Sala de Cayey, determinó causa probable para el arresto el 13 de noviembre de 1987. Luego, el 13 de enero de 1988, el magistrado suspendió la vista preliminar para determinar causa probable para acusar al deman-dado de acuerdo con lo dispuesto en la Regla 240 de Proce-dimiento Criminal, 34 L.P.R.A. Ap. II. El demandado recu-rrido fue objeto de evaluaciones por un psiquiatra del Estado en las que se determinó que efectivamente el de-*308mandado se encontraba mentalmente incapacitado e improcesable. Posteriormente, el demandado recurrido fue declarado improcesable por razón de incapacidad mental, por lo que el proceso criminal llevado en su contra fue sus-pendido sin el tribunal poder dictar sentencia.
El 22 de junio de 1988, diez (10) años y siete (7) meses después de la fecha de publicación del informe del Contra-lor, el Municipio, representado por el Estado Libre Aso-ciado de Puerto Rico, presentó una acción civil para reco-brar los fondos públicos ilegalmente sustraídos.
En la demanda se alegó que tanto el Gobierno Municipal de Cayey como el Gobierno del Estado Libre Asociado, a través del Departamento de Justicia de Puerto Rico, ha-bían realizado múltiples gestiones extrajudiciales para que la parte demandada recurrida restituyese el dinero alega-damente apropiado por dicha parte, pero que tales gestio-nes resultaron infructuosas. Por tal razón, el aquí recu-rrente solicitó al tribunal que ordenara a la parte demandada a restituir al Estado la suma de $14,418.18(2) que ésta adeudaba, más los intereses legales correspon-dientes y las costas del proceso.
Al contestar la demanda, los demandados recurridos ne-garon los hechos esenciales de ésta y esgrimieron la de-fensa de prescripción de la acción. Posteriormente, me-diante moción de sentencia sumaria, solicitaron al tribunal que declarase la demanda sin lugar alegando que la acción incoada era una acción en daños y perjuicios por actos ile-gales e ilícitos del demandado recurrido Ángel Santiago, mediante culpa o negligencia, por lo que era de aplicación el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141. Aduje-*309ron que como el Art. 1868 del Código Civil, 31 L.P.R.A. see. 5298, dispone en lo pertinente que prescriben por el trans-curso de un (1) año “las obligaciones derivadas de la culpa o negligencia de que se trata en la see. 5141 [Art. 1802] de este título desde que lo supo el agraviado”, la presente ac-ción estaba prescrita.
A esta solicitud para que se dictase sentencia sumaria se opuso el demandante recurrente alegando que la acción incoada no era una acción para reclamar daños y perjuicios a favor del Municipio, sino una acción en cobro de dinero con el fin de que se ordenase al recurrido devolver la suma de dinero que éste se apropió y que pertenecía al erario municipal. El demandante recurrente alegó que siendo dicha acción análoga a la acción de cobro de dinero, también por analogía le aplicaba el término de prescripción de quince (15) años señalado en el Código Civil para las accio-nes sin término especial señalado. Art. 1864 del Código Civil, 31 L.P.R.A. see. 5294. Finalmente, alegó que el tér-mino prescriptivo de quince (15) años para presentar la acción de epígrafe comenzaba el 27 de octubre de 1978, fecha cuando se hizo público el informe de la Oficina del Contralor.
El foro de instancia acogió la tesis de los recurridos, concluyendo que la acción instada era una de daños y per-juicios cuyo término prescriptivo de un (1) año ya había transcurrido, encontrándose por lo tanto prescrita. Deses-timada la demanda bajo este fundamento, el Estado Libre Asociado comparece ante nos argumentando como único señalamiento de error que:
El Honorable Tribunal de instancia erró al concluir que la presente acción civil estaba prescrita por constituir una acción en daños y perjuicios bajo el Artículo 1802, supra, y no una acción civil personal para recobrar unos fondos públicos ilícita-mente apropiados por el demandado-recurrido que es impres-*310criptible o en la alternativa, que prescribe a los 15 años. In-forme del Procurador General, pág. 6.
Expedimos el auto de revisión solicitado y estando en condiciones de resolver el mismo, revocamos.
I — H I — I
La acción particular que nos ocupa fue presentada por el Secretario de Justicia conforme a la Ley Núm. 17 de 8 de mayo de 1973, que le confiere autoridad para tramitar acciones civiles o criminales que surjan como resultado de alguna intervención del Contralor. El propósito de esta ley es ayudar a hacer valer las determinaciones del Contralor y así salvaguardar la honestidad administrativa y la legalidad en el manejo de fondos públicos. La Ley Núm. 17, supra, sin embargo, no fija términos a las acciones que prevé, y ya hemos resuelto que las acciones que se tramiten a tenor con la misma “tendrán las limitaciones (términos prescriptivos, etc.) de la acción escogida para encausar a los funcionarios municipales quienes ... hayan incurrido en violaciones a la ley en el manejo ... de fondos públicos”. E.L.A. v. Asoc. Empleados Obras Pub. Mun., 126 D.P.R. 320, 331 (1990).
Por lo tanto, tenemos ante nos la cuestión de si la presente acción para recobrar los fondos públicos ilegalmente sustraídos surge del Art. 1802 del Código Civil, supra, como alega el recurrido y como resolvió el tribunal de instancia, o si en cambio se trata de una acción análoga a la acción personal en cobro de dinero, como alega el Estado. De esta determinación depende la cuestión de prescripción que, como reiteradamente hemos dicho, “es materia sustantiva y no procedimental, regida por los principios que informan el Derecho Civil. Febo Ortega v. Tribunal Superior, 102 D.P.R. 405, 407 (1974)”. (Escolio *311omitido.) Olmo v. Young & Rubicam of P.R., Inc., 110 D.P.R. 740, 742-743 (1981). .
La cuestión ante nos, aunque sencilla en su formulación conceptual, está revestida de una seria dificultad ya que nuestro ordenamiento jurídico no establece directamente ninguna causa de acción civil particular para la restitución de fondos públicos obtenidos ilícitamente.(3) Para poder decidir cuál término de prescripción aplica debemos identificar antes de dónde surge la causa de acción especifica de restitución, pero resulta que no hay tal causa de acción expresamente legislada. Ello nos obliga a explorar judicialmente las fuentes posibles para atender esta laguna legislativa, conforme al mandato del Art. 7 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 7.(4)
I — H hH I — I
Podemos afirmar con certeza que la acción en este caso no surge bajo el Art. 1802 del Código Civil, supra, y, por lo tanto, no aplica el término prescriptivo de un (1) año.
El tribunal de instancia falló al determinar que la causa de acción incoada por el Municipio para recobrar los fondos *312públicos apropiados ilegalmente por el demandado era una en daños y perjuicios bajo el Art. 1802, supra. Al así resolver se fundamentó erróneamente en el caso de Santiago Nieves v. A.C.A.A., 119 D.P.R. 711 (1987), donde se distin-gue la culpa extracontractual a que se refiere el Art. 1802, supra, de la que nace por la voluntad de las partes. Las alegaciones de la demanda presentada en este caso de-muestran claramente que lo único que solicita el Municipio es que la parte demandada devuelva al Estado una suma de dinero que el codemandado Soto Santiago venía obli-gado a depositar en el Municipio, de conformidad con las funciones inherentes a su cargo, y que alegadamente no depositó. La demanda presentada por el Estado Libre Aso-ciado no contiene alegación alguna respecto a la indemni-zación de daños o a la reparación de perjuicios. En los he-chos de este caso pudo haberse considerado como daño el costo administrativo interno causado por la actuación ile-gal del codemandado, el costo de las investigaciones y au-ditorías relativas a la contabilidad del Municipio, así como “[el] perjuicio patrimonial [que causa] el dar a los caudales del Estado un destino diferente del que tenía asignado, que obliga a proveer con otros medios económicos no previstos a las necesidades que aquellos caudales habían de cubrir o dejar desatendidos los servicios públicos para los que ha-bían sido presupuestados”. Véase J.M. Rodríguez Devesa, Derecho Penal español: Parte Especial, 9na ed., Madrid, Artes Gráficas Carasa, 1983, pág. 1127. Pero ninguna de estas alegaciones se hicieron. Sólo se pretende recobrar unos fondos que alegadamente el codemandado se apropió ilegalmente. No se ha incoado, pues, ni se está ejercitando una acción de daños.(5)
Nuestra conclusión de que la acción en este caso no *313surge propiamente bajo el Art. 1802 del Código Civil, supra, descansa además en una fundamental consideración sobre la naturaleza de la responsabilidad que es exigible bajo ese artículo. Como bien señala Puig Brutau, la respon-sabilidad extracontractual o aquiliana, que es de la que trata nuestro Art. 1802, supra, “deriva del daño producido a otra persona, sin que exista una previa relación jurídica convenida entre el autor del daño y el perjudicado”. (Enfasis suplido.) J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1983, T. II, Vol. 3, pág 77. Santos Briz, citando al Tribunal Supremo de España, explica lo mismo señalando que “[la] culpa extracontractual o aqui-liana ... representa un daño causado con independencia de cualquier relación jurídica precedente entre las partes ...”. (Enfasis suplido.) M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Ed. Edersa, T. XXIV, págs. 134-135 (1984). Pantaleón, citando siete (7) otros distin-guidos comentaristas, indica igualmente que el supuesto de hecho de las normas de responsabilidad extracontrac-tual no incluye “el incumplimiento dañoso de una obliga-ción o de un deber accesorio, integrante de una relación jurídica preexistente entre las partes F. Pantaleón, Comentario Del Código Civil, T. II. pág. 1977 (1991). Nuestra propia jurisprudencia ha reiterado esta fundamental con-sideración al apuntar en varias ocasiones que el radio de acción del Art. 1802, supra, “está limitado a la culpa o ne-gligencia no relacionada con una obligación anterior ...”. (Énfasis suplido.) Arroyo v. Caldas, 68 D.P.R. 689, 692 (1948). Véanse, también: Lugo Falcón v. E.M. Amy & Sons, Inc., 87 D.P.R. 556 (1963), y Mejias v. López, 51 D.P.R. 21 (1937).
En el caso ante nos, los hechos que se le imputan al demandado no son independientes de la relación jurídica preexistente entre el demandado y el demandante. El re-currido Angel Soto Santiago estaba empleado como recau-dador del Municipio. Como parte de esa relación de em-*314pleo, tenía el deber de entregarle al Municipio los fondos recaudados en el desempeño de sus funciones. Es precisa-mente el incumplimiento alegado de ese deber lo que da lugar a la acción presentada por el Municipio. La restitu-ción que interesa el demandante dimana de la previa rela-ción jurídica con el demandado. El deber de éste de devol-ver los fondos que se le reclaman está íntimamente vinculado con la relación jurídica precedente entre el de-mandado y el demandante, particularmente con la obliga-ción anterior que aquél tenía de entregarle sus recaudos al demandante. La acción de cobro de dinero que ha incoado el Municipio, pues, no puede considerarse como una acción bajo el Art. 1802, supra, porque carece del elemento fundamental definitivo de esa causa de acción.
En apoyo de esta conclusión, queremos hacer referencia también a una notable sentencia del Tribunal Supremo de España en un caso donde el Estado presentó una acción de restitución contra ciertos demandados que se habían apro-piado de bienes del Estado. Los demandados alegaron que la acción estaba prescrita por considerar que se trataba de daños y perjuicios, pero el Tribunal Supremo español, el 10 marzo de 1958, rechazó que fuera de aplicación “la pres-cripción de la acción por las obligaciones derivadas de la culpa o negligencia de que se trata en el artículo 1902 [Art. 1802 nuestro]”, y declaró que la acción de restitución in-coada por el Estado “tiene sustantividad propia frente a la indemnización de daños y perjuicios, de la que la indepen-dizan múltiples notas diferenciales que la doctrina cientí-fica ha señalado ...”. (Enfasis suprimido.) S. de 10 de marzo de 1958, Núm. 1068, XXV (Vol. II) Repertorio de Jurispru-dencia 686. El Tribunal Supremo español señaló que en ese caso ocupaba “primer plano de fuente jurídica el principio de que a nadie es lícito enriquecerse a costa de otro” resol-viendo así a favor del Estado. (Enfasis suprimido.) Id., págs. 686-687.
En resumen, pues, no puede haber dudas que conforme *315a la doctrina civilista, a los pronunciamientos del Tribunal Supremo de España que tienen gran valor persuasivo en nuestra jurisdicción cuando interpretamos el Código Civil, y de acuerdo con nuestra propia jurisprudencia no puede considerarse que la acción de cobro de dinero incoada por el demandante en este caso es una acción de daños y per-juicios que surge del Art. 1802, supra.
> HH
Se podría pensar que la situación de hechos que nos concierne se rige fundamentalmente por lo establecido en el Art. 393 del Código Civil, 31 L.P.R.A. see. 1479. El primer párrafo de ese artículo dispone lo siguiente:
La posesión de los bienes muebles adquiridos de buena fe equivale al título. Sin embargo, el que hubiese perdido una cosa mueble o hubiese sido privado, de ella ilegalmente, podrá reivin-dicarla de quien la posea. (Énfasis suplido.) 31 L.P.R.A. sec. 1479.
De este artículo nace la acción reivindicatoría para re-cuperar bienes muebles apropiados ilegalmente. Sin embargo, dicha acción real no procede en el caso de autos.
El dinero es un bien fungible y genérico. Estas características implican que el dinero no puede ser usado sin consumirse y que tampoco puede ser específicamente identificado. El dinero, al no poder ser identificado, no puede ser objeto de una acción real de recuperación de la cosa misma, la recuperación se refiere siempre al valor y adquiere naturaleza personal. J.A. Alvarez Caperochipi, El Enriquecimiento sin causa, Madrid, Villena, Artes Gráficas, 1979, pág. 121, nos señala el fenómeno que ocurre en los casos de bienes fungibles:
... cualquier tenencia de una cosa ajena fungible produce su efectiva apropiación; la razón de ello es que de ninguna forma *316puede identificarse la cosa requisito previo de todas las accio-nes de naturaleza real. Así pues, para recuperar cosa fungible retenidas por un tercero, sólo puede accionarse a través de una acción personal, la condictio, que persigue el provecho produ-cido de el patrimonio ajeno y no la cosa en sí misma. (Enfasis en el original y énfasis suprimido.)
Dada la naturaleza de las cosas fungibles, éstas no pue-den ser usadas sin consumirse. Cuando dicho consumo es de cosa ajena sin título surge la obligación de restituir un bien de la misma especie o el provecho percibido de dicho consumo. En estas circunstancias no procede la acción rei-vindicatoria de carácter real que aparece en el Art. 393, supra.
V
Los demandantes recurrentes alegan que la acción para recobrar los fondos ilegalmente apropiados por el demandado es análoga a la acción de cobro de dinero. Claramente tienen razón en cuanto a que en este caso procede la aplicación analógica de normas. Ya hemos dicho que en el derecho civil, como en muchos otros sistemas jurídicos, se reconoce el problema del silencio de la ley y que los casos no previstos por ley se regularán por la norma aplicable a los casos análogos. Véanse: Almodovar v. Méndez Román, 125 D.P.R. 218 (1990); Olmo v. Young & Rubicam of RR., Inc., supra; hozada Torres v. Collazo, 111 D.P.R. 702 (1981).
Una situación análoga a la de los hechos en cuestión es la que surge del contrato de mandato cuando un agenté o mandatario recibe fondos para un propósito determinado, pero los usa para fines propios. Apunta Manresa que “[e]l mandatario que recibe una cantidad para el mandante, y en lugar de enviarla la retiene en su poder, y la emplea en la satisfacción de necesidades propias, sin estar para ello debidamente autorizado, realiza un verdadero abuso de *317confianza J.M. Manresa y Navarro, Comentarios al Código Civil español, Madrid, Ed. Reus, 1931, T. XI, pág. 454. El agente que así se ha enriquecido no tiene derecho a retener en su poder, contra la voluntad del mandante, los dineros obtenidos. Y ya hemos resuelto que las acciones para reclamar la devolución de tales fondos dados en cus-todia se rigen por el Art. 1864 del Código Civil y prescriben a los quince (15) años. McCormick v. González Martínez, 49 D.P.R. 473 (1936); Fernández v. Laloma, 56 D.P.R. 367 (1940). Aplica aquí perfectamente lo que se dijo en McCormick v. González, supra, pág. 488: “en el presente caso no ... se reclama compensación alguna por daños y perjuicios. La parte apelante se limita a demandar que se le entre-guen los beneficios derivados del uso indebido de su propio dinero. La acción ejercitada debe regularse por el artículo 1864 del Código Civil, según el cual prescriben a los quince años las acciones ...”.
Más generalmente, en su fondo, tratamos aquí con una situación que permite invocar el principio de derecho de que nadie debe enriquecerse injustamente a costa de otro.(6) Hoy día, el enriquecimiento injusto ... [es un] prin-cipio general de Derecho, [que] forma parte de la tradición jurídica de todos [los] ordenamientos de raíz romana ... expresamente recogido en Las Partidas, [que] se repite unánimemente por todas las jurisprudencias contemporáneas.” (Escolios omitidos.) Alvarez Capero-chipi, op. cit., pág. 14. En la doctrina española contempo-ránea el enriquecimiento injusto es una regla de derecho basada en la equidad que permea todo el ordenamiento jurídico. Véanse: A. Colin y H. Capitant, Curso Elemental *318de Derecho Civil, Madrid, Instituto Editorial Reus, 1943, pág. 946; A. De Rovira Mola, El Enriquecimiento Injusto, en Nueva Enciclopedia Jurídica, Barcelona, Ed. Francisco Seix, 1956, T. VII, págs. 570-590; Albaladejo, op. cit., 1959, pág. 757; Puig Brutau, op. cit., págs. 43-74; A. Hernández-Gil, Derecho de Obligaciones, Madrid, Ed. Bosch, 1960, Vol. 1, pág. 262 y ss; L. Diez-Picazo, Fundamentos del Derecho Civil Patrimonial, Madrid, Ed. Tecnos, 1972, Vol. 1, págs. 73-81. Y, como hemos visto, se ha extendido también su aplicación a la esfera del derecho público, más allá de las relaciones entre particulares. La Sentencia de 10 de marzo de 1958 mencionada antes no es la única vez que el Tribunal Supremo de España ha acudido al enriquecimiento in-justo en favor del Estado. También lo ha hecho en senten-cias que resuelven recursos contenciosos-administrativos relativos a devolución de ingresos indebidos. Albaladejo, op. cit., 1984, págs. 33-34.
Nuestro Código Civil, al igual que el Código Civil español del cual proviene, no contiene disposición específica ni directa sobre el enriquecimiento injusto. Sin embargo, en Puerto Rico la doctrina de enriquecimiento injusto se encuentra subsumida en la figura de los cuasicontratos y en otras disposiciones de nuestro Código Civil. El profesor Velázquez, al comentar sobre esta materia, señala:
Uno de los principios fundamentales que informan el Código Civil es, en efecto, que nadie debe enriquecerse injustamente en perjuicio de otro.
Tal principio no se halla consagrado expresamente en el Có-digo Civil. Pero hace numerosas aplicaciones del mismo. Véanse, en efecto, los artículos 296, 297, 300, 301 (31 L.P.R.A. sees. 1163, 1164, 1167, 1168), relativos a la accesión; 381, 382, 383 y 384 (31 L.P.R.A. secs. 1467 a 1470), relativos a la pose-sión; 1117 (31 L.P.R.A. sec. 3167), relativo al pago; 1304 (31 L.P.R.A. see. 3644), relativo a los bienes gananciales; 1407 (31 L.P.R.A: see. 3912), relativo al retracto; 1679 (31 L.P.R.A. see. *3194681), relativo al depósito; 1766 (31 L.P.R.A. see. 5025), relativo a la prenda; etc. Y, sobre todo, véanse los artículos 1795 a 1801 (31 L.P.R.A. sees. 5221 a 5127), relativos al cobro de lo indebido. Ante la multiplicidad de estos textos especiales es forzoso ad-mitir que el Código Civil encierra un conjunto de disposiciones que demuestran que el legislador ha reconocido de un modo general la existencia del principio referido. Además, conforme dice Planiol, dicho principio se impone como una regla necesa-ria de equidad, siendo “una de esas raras reglas de derecho natural que dominan todas las leyes, aún cuando el legislador no se haya tomado especialmente el cuidado de formularlas”. (Enfasis suprimido y escolio omitido.) G. Velázquez, Las obliga-ciones según el Derecho puertorriqueño, Santurce, Equity de P.R., 1964, pág. 133.
Aunque tradicionalmente la doctrina de enriquecimiento injusto se discutía en el contexto de los contratos y cuasicontratos, ya se le considera como un principio general que opera en todo el ámbito del Derecho. Nuestra jurisprudencia ha reconocido la existencia de otras situaciones de las cuales puede derivarse una obligación exigible por virtud de este principio. Véanse: Moring-lane & Lledó v. Skerret, 44 D.P.R. 874 (1933); Morales v. Municipio de Toa Baja, 119 D.P.R. 682 (1987); Plan Bienestar Salud v. Alcalde Cabo Rojo, 114 D.P.R. 697 (1983); Silva v. Comisión Industrial, 91 D.P.R. 891 (1965); Compañía Popular v. Corte, 63 D.P.R. 121 (1944); Ortiz Andújar v. E.L.A., 122 D.P.R. 817 (1988); A.E.E. y A.A.A. v. P.N.P, 128 D.P.R. 294 (1991).
Según Puig Brutau, “[d]e enriquecimiento injusto se ha-bla propiamente cuando la ley no ha previsto una situación en la que se produce un desplazamiento patrimonial que no encuentra una explicación razonable en el ordena-miento vigente”. Puig Brutau, op. cit., pág. 44. El problema central que atiende esta doctrina es que se haya verificado una atribución “sin causa”. Esta atribución es al mismo tiempo la fuente de dos (2) fenómenos paralelos: el enri-quecimiento de un patrimonio y el correspondiente empo-brecimiento de otro. “Para restablecer el equilibrio ... entre *320los dos patrimonios hace falta una acción o pretensión res-titutoria que verifique otro desplazamiento de valor en sentido inverso.” R. Núñez Lagos, El enriquecimiento sin causa en el Derecho español, Madrid, Ed. Reus, 1934, pág. 6. El enriquecimiento sin causa es el fundamento de una acción de restitución. La prohibición de enriquecimiento sin causa a costa de otro implica que el que sin causa legí-tima se enriquece a costa de otro, está obligado a la restitución. Núñez Lagos, op. cit., págs. 5-6, nos señala:
... el centro de gravedad de la teoría del enriquecimiento sin causa se encuentra en el hecho de que, de conformidad con el ordenamiento jurídico formal, se verifican desplazamientos pa-trimoniales, que, por carecer de causa, engendran un derecho a la restitución.
En Ortiz Andújar v. E.L.A., supra, indicamos los requisitos para la aplicación de la doctrina de enriquecimiento, a saber: (1) la existencia de un enriquecimiento; (2) un correlativo empobrecimiento; (3) una conexión entre ese enriquecimiento y el empobrecimiento, y (4) la inexistencia de un precepto legal que excluya la aplicación del enriquecimiento sin causa.
Si luego que se vea el caso en su fondo se determina judicialmente que están presentes estos cuatro (4) requisi-tos, entonces procedería la acción por enriquecimiento injusto.
Queremos enfatizar que no encontramos en nuestro ordenamiento jurídico ningún precepto legal que sirva de base para impedir en el caso de marras la aplicación de la doctrina de enriquecimiento injusto. Al contrario, a la luz de nuestro ordenamiento la reclamación del Municipio, de ser ciertos los hechos alegados, no sólo es legítima, sino que está revestida de gran interés público y fundamentada en la propia Constitución del Estado Libre Asociado de Puerto Rico.
*321El Art. VI, Sec. 9 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, ed. 1982, pág. 369, provee:
Sólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las instituciones del Estado, y en todo caso por autoridad de ley.
Por otro lado, nuestro Código Penal en el Art. 216 (33 L.P.R.A. sec. 4391), titulado “Delitos contra fondos públicos”, prohíbe en su inciso a el que un funcionario o empleado público o toda persona encargada de recibir, guardar, traspasar o desembolsar fondos públicos sin autoridad legal se los apropie en todo o en parte, para beneficio particúlar o el de otra persona. Se trata de un delito que conlleva una pena de cárcel severa y que tiene la característica de ser imprescriptible. Véase Art. 78 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 3412.
Con el fin de promover y preservar la integridad de los funcionarios del Gobierno del Estado Libre Asociado nuestra legislatura también ha creado leyes especiales tales como la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico, Ley Núm. 12 de 24 de julio de 1985, en cuya exposición de motivos se dijo que:
Hay ocasiones en que, por desventura, surgen unas acciones improcedentes por parte de algunos funcionarios que, al incu-rrir en claras faltas a las normas de ética, ponen en riesgo la estabilidad del soporte moral del Estado. Es intolerable que existan funcionarios públicos en representación de la adminis-tración del Gobierno que puedan lucrarse del patrimonio del pueblo. Los conflictos de intereses, especialmente financieros, en abierta violación a las leyes son también intolerables. Expo-sición de Motivos de la Ley Núm. 12 de 24 de julio de 1985, Leyes de Puerto Rico, pág. 709.
Este Tribunal también ha censurado las actuaciones in-debidas de funcionarios públicos que se lucran de los fon-dos del Estado. En opinión concurrente en A.E.E. y A.A.A. *322v. P.N.P., supra, págs. 294-295, el Hon. Juez Negrón Gar-cía expresó lo siguiente:
La corrupción y el desembolso indebido o ilegal de fondos públicos —en sus formas múltiples, a veces burdas y otras so-fisticadas— son actos incompatibles con el sistema de gobierno democrático consagrado en nuestra Constitución y apuntalado en el respeto a la dignidad humana y los dineros del pueblo como único soberano. No importa las modalidades que adopten ni la jerarquía del funcionario involucrado, las mismas son intolerables. En última instancia, quien verdaderamente se perjudica, no sólo en lo económico sino en lo moral, es la ciuda-danía en general independientemente de su afiliación política. Es, pues, obligación de los tribunales reivindicar esos valores fundamentales. (Enfasis suprimido.)
< I — l
Resumiendo lo que hemos señalado anteriormente, la acción estrictamente para recobrar fondos públicos obtenidos ilícitamente no surge bajo el Art. 1802 del Código Civil, supra. Tampoco procede la acción real de reivindicación que provee el Art. 393 del Código Civil, supra. Se trata más bien de una acción de naturaleza personal, como la que tiene el principal que reclama la devolución de los fondos que un agente ha retenido sin autorización; y, más genéricamente, como la que procede para vindicar un enriquecimiento sin causa.
Recientemente, en E.L.A. v. Asoc. Empleados Obras Pub. Mun., supra, tuvimos la ocasión de considerar una acción instada por el Estado para recobrar un alegado desembolso ilegal de fondos públicos. Aunque finalmente la acción no prevaleció porque determinamos que el desembolso en cuestión no era ilegal, sí resolvimos que para fines de prescripción la acción aludida era una personal de cobro de dinero. Evidentemente, dicha acción es muy parecida, análoga, a la que ahora tenemos ante nos. Siendo la acción que nos ocupa una acción personal sin término de prescrip-*323ción señalado en el Código Civil u otra ley especial, y siendo análoga a la acción en cobro de dinero, debe apli-carse el término prescriptivo de quince (15) años que dis-pone el Art. 1864 del Código Civil, supra, para las acciones personales que no tengan señalado término especial de prescripción.
Al deducir este plazo de prescripción hemos considerado los intereses en conflicto de las partes involucradas en la controversia. Por un lado, se encuentra el interés del Es-tado en recobrar los fondos públicos que alegadamente le fueran ilegalmente sustraídos; y del otro lado, se encuen-tra el interés de los demandados de que no prospere una reclamación por actos ilícitos ocurridos hace alrededor de catorce (14) años.
El justo balance de estos intereses en el caso de autos nos lleva a concluir que debe prevalecer el derecho del Es-tado para reclamar su acción ante el derecho de los deman-dados a no estar sujetos indefinidamente a posibles recla-maciones en su contra. Como anteriormente señalamos, la apropiación ilegal de fondos públicos constituye un delito bajo nuestro Código Penal vigente. Dada la naturaleza im-prescriptible de la acción penal derivada de dicho delito, si el demandado supera su actual condición mental, el Estado puede en cualquier momento en la vida de éste promover un proceso penal en su contra.
Aunque sobre este fundamento posiblemente pudiéra-mos declarar imprescriptible la acción del Estado para re-cobrar fondos ilegalmente apropiados, estimamos que el período de quince (15) años dispuesto en el Art. 1864, supra, le brinda un término razonable al Estado dentro del cual pueda vindicar su obligación de recuperar los fondos públicos. El término de quince (15) años es lo suficiente-mente amplio para que el Estado realice todas aquellas gestiones necesarias para incoar un pleito civil de esta na-turaleza, a saber, investigaciones de la Oficina del Contra-*324lor, investigaciones del Departamento de Justicia de Puerto Rico, auditorías internas y otras.
Por otro lado, aunque en Olmo v. Young & Rubicam of P.R., Inc., supra, habíamos hecho referencia a la tendencia moderna de acortar los términos de prescripción de las ac-ciones, entendemos que existen razones de orden público que exigen que el término de prescripción para instar una acción para recobrar fondos públicos ilegalmente apropia-dos deba ser mayor de un (1) año, de suerte que se le per-mita al Estado recobrar real y efectivamente dichos fondos que pertenecen al erario. Resolver lo contrario tendría el efecto de frustrar la política pública encarnada en la propia Constitución de Puerto Rico y tendría el efecto de coartar o debilitar el mecanismo que constitucionalmente y por mandato de ley se estableció con el propósito de controlar el uso ilegal de fondos públicos. Coincidimos con el argu-mento de la parte recurrente a los efectos de que debe con-siderarse como punto de partida para ejercitar la presente acción la fecha en que concluyó la intervención por parte de la Oficina del Contralor y se hizo público su informe, es decir el 27 de octubre de 1978. Presentada la demanda el 22 de junio de 1988, antes de expirar el término prescrip-tivo de quince (15) años, declaramos que la acción personal no estaba prescrita.
Por los fundamentos antes expuestos, se revoca la sen-tencia del Tribunal Superior y se devuelve el caso para que continúen los procedimientos conforme a esta opinión.
El Juez Asociado Señor Negrón García concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Re-bollo López disintió mediante opinión escrita.
*325— O —

 Informe de Intervención M-79-3 de 27 de octubre de 1978. Exhibit VIII, págs. 25-41.


 Se notará una diferencia entre la cifra señalada en el informe del Contralor y la cifra que finalmente se alegó en la demanda. Esta diferencia surge porque el Departamento de Justicia de Puerto Rico llevó a cabo una evaluación independiente del caso y reclamó en la demanda solamente la cantidad que podía probar a la luz de la prueba documental y testifical.que obraba en su expediente.


 El Código Penal dispone la restitución como pena accesoria en casos de apro-piación ilegal agravada (Art. 166 (33 L.P.R.A. see. 4272)), pero ello no es de aplicación aquí en vista de que el demandado no sólo no ha sido convicto de delito alguno por razón de los hechos de este caso, sino que además ni siquiera fue acusado de dicho delito. El demandado fue acusado por el delito contra fondos públicos (Art. 216 (a), 33 L.P.R.A. sec. 4391a), el cual conlleva pena de reclusión hasta un máximo de diez (10) años, pero no dispone la restitución como pena.


 De los autos consta que no existía un contrato formal entre el demandado y el Municipio de Cayey (en adelante Municipio). Sólo había un formulario que acre-ditaba que el Municipio le había extendido un nombramiento al demandado para el puesto de Recaudador Auxiliar. Quizás por esta razón la parte demandante no pre-sentó expresamente una acción por incumplimiento de contrato. No tenía a su favor una cláusula contractual que expresamente fijara el deber de restituir los fondos recaudados cuando éstos se habían retenido para uso propio. Claro está, ello no significa que no se pudiera inferir la existencia de tal deber contractual, en virtud de lo dispuesto en el Art. 1210 del Código Civil, 31 L.P.R.A. see. 3375. De haberse hecho tal alegación, sin embargo, hubiese sido necesario realizar una exploración de fuen-tes jurídicas similar a la que hacemos en esta opinión.


 Hemos establecido que la verdadera naturaleza de la acción que se ejercita es determinada por las alegaciones contenidas en la demanda y no por el título consig-nado en ésta. Véase Muñoz v. Pardo, 68 D.P.R. 612 (1948).


 Reiteramos que por estar ante nos una situación en la cual no existe dispo-sición legislativa expresa que directamente resuelva la cuestión, es nuestro deber resolver la controversia planteada a la luz del precepto contenido en el segundo párrafo del Art. 7 del Código Civil que dispone “[c]uando no haya ley aplicable al caso, el tribunal resolverá conforme a equidad, que quiere decir que se tendrá en cuenta la razón natural de acuerdo con los principios generales del derecho 31 L.P.R.A. see. 7.